Case 5:21-cv-00087-VAP-MAR Document 16 Filed 08/10/21 Page 1 of 1 Page ID #:512




   1
   2
   3
   4                                                     JS-6

   5
   6
                           UNITED STATES DISTRICT COURT
   7
                          CENTRAL DISTRICT OF CALIFORNIA
   8
   9
 10    GEORGE H. ROBINSON,                        Case No. 5:21-cv-87-VAP (MAR)
 11                             Petitioner,
 12                       v.                      JUDGMENT
 13    M. POLLARD, Warden,
 14                             Respondent.
 15
 16
 17          Pursuant to the Order Accepting Findings and Recommendation of United
 18    States Magistrate Judge, IT IS HEREBY ADJUDGED that this action is
 19    DISMISSED with prejudice.
 20
 21    Dated: August 10, 2021
 22
                                              HONORABLE VIRGINIA A. PHILLIPS
 23
                                              United States District Judge
 24
 25
 26
 27
 28
